Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to Applicant’s submission filed 02/17/2022.
Claims 1-9 and 21-31 are pending and subject to restriction and/or election requirement.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-9 are drawn to a method for controlling output of digital content based on a KPI indicating consumption of computational resources by uses and based on generation by an optimization module of a subset of user segments in a plurality of user segments, classified in CPC G06Q30/0251.
II.	Claims 21-27 are drawn to a computing device for outputting a representation of a subset in a user interface identifying a respective attribute and attribute value based on a consumption KPI indicating minimization of computational resource consumption and reduction of a number of user segments and amount of attributes included in user segment, classified in CPC G06Q30/0204.
III.	Claims 28-31 are drawn to one or more computer-readable storage media for controlling output of network resources to communicate digital content over the network to a user segment based on received KPI data over a network identifying a KPI , classified in CPC G06Q10/0631.

Inventions I and II are related as subcombinations disclosed as usable together in a single combination (Spec. at par. [0042]).  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instance case, Invention I has separate utility such as for provided targeted content to segments of users.  Invention II has separate utility such as for evaluating computational resource minimization opportunities by filtering user segments for presentation to a marketing analyst.  See MPEP § 806.05(d).
Inventions I and III are related as subcombinations disclosed as usable together in a single combination (Spec. at par. [0042]).  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instance case, Invention I has separate utility such as for provided targeted content to segments of users.  Invention III has separate utility such as for managing network resources based on KPI obtained over the network related to consumption of computational resources.  See MPEP § 806.05(d).
Inventions II and III are related as subcombinations disclosed as usable together in a single combination (Spec. at par. [0042]).  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instance case, Invention II has separate utility such as for evaluating computational resource minimization opportunities by filtering user segments for presentation to a marketing analyst.  Invention III has separate utility such as for managing network resources based on KPI obtained over the network related to consumption of computational resources.  See MPEP § 806.05(d).

Restriction for examination purposes as indicated is proper because the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:  There would be a serious search and/or examination burden because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).  In the instant case, examination of each of the inventions may necessitate searching different subclasses and/or employing different search queries based at least on the one or more distinct features of each invention as follows:

Invention I includes at least the following distinct feature(s):  generating, by an optimization module, a subset of user segments as summarizing overlapping user segments in the plurality of user segments; controlling, by a digital content targeting content system, output of digital content to the subset of user segments.
Invention II includes at least the following distinct feature(s):  the consumption KPI indicating minimization of computational resource consumption; reducing a number of user segments and reducing an amount of attributes included in the user segments; outputting a representation of the subset in a user interface that identifies the respective attribute and the attribute value. 
Invention III includes at least the following distinct feature(s):  receiving key performance indicator data over a network; controlling output of network resources to communicate digital content over the network. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
 Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY PADOT/      Primary Examiner, Art Unit 3683